Citation Nr: 1421792	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  08-29 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for pancreatitis. 

2.  Entitlement to service connection for hypothyroidism.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1963 to April 1964 and the U.S. Navy from August 1964 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office in San Diego, California. 

The Veteran testified before the undersigned at an April 2011 hearing at the Denver, Colorado Regional Office (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims file.

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the documents contained within are either duplicative or not relevant to the issues on appeal.

The issues of whether the Veteran's diagnosis of Celiac Sprue is related to service and whether the Veteran has Tropical Sprue as a result of his service in Vietnam, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See September 2013 Informal Hearing Presentation.)  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.   


FINDINGS OF FACT

1.  The probative evidence of record does not demonstrate a current diagnosis of pancreatitis.

2.  The Veteran's hypothyroidism is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include as due to exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for pancreatitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2013).

2.  The criteria for establishing service connection for hypothyroidism have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102. 3.303, 3.307 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, a letter issued April 2007, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran also volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that no further action pursuant to Bryant is necessary.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA examination reports, the April 2011 hearing transcript, and statements from the Veteran and his representative.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  

Moreover, there was substantial compliance with the instructions that were set forth in the July 2011 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Dyment v. West, 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall when Board's remand instructions were substantially complied with).  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With regard to claims alleging disability due to exposure to herbicides, a Veteran who served in active military, naval, or air service in Vietnam during the Vietnam era is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore Vietnam and service in other locations if the conditions of service required the Veteran to perform duty in, or visit, Vietnam.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  However, service in Vietnam does not include service that took place exclusively in the territorial waters offshore Vietnam, if the Veteran never set foot on land there.  See Haas v. Peake, 544 F.3d 1306, 1308-1309 (Fed. Cir. 2008), cert. den.  129 S.Ct. 1002 (2009).  If a Veteran was exposed to an herbicide agent, certain diseases listed at 38 C.F.R. § 3.309(e) will be considered service connected even though there is no record of such disease in service.  These diseases do not include hypothyroidism.  38 C.F.R. § 3.309(e).  

VA determined that there is no positive association between exposure to herbicides and any condition other than those for which the Secretary specifically determined that a presumption of service connection is warranted.  See  59 Fed. Reg. 341-346 (1994), 61 Fed. Reg. 41442-41449, 57586-57589 (1996).  Notwithstanding the foregoing, a Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

When considering evidence supporting a claim of service connection, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Veteran is seeking service connection for pancreatitis and hypothyroidism.  He contends that these conditions are related to his period of active military service, and he specifically asserts they are related to his exposure to herbicides.  

Turning first to the Veteran's claim for service connection for pancreatitis, the Board notes that the Veteran's service treatment records are absent complaints, findings or diagnoses of pancreatitis during service.  Thus, there is no medical evidence that shows that the Veteran suffered from pancreatitis during service.  

The Board notes that private treatment records from as early as March 1994 show that the Veteran exhibited symptoms "consistent with pancreatitis" and a diagnosis was provided in July 1994.  The diagnosis persisted through treatment records dated December 1997, and in December 2000, a private physician recommended a "minor sphincterotomy" performed if the Veteran had "a recurrence of pancreatitis."  Again in August 2000, recurrent and chronic pancreatitis was noted. 

However, the only medical evidence of record since the Veteran filed his claim is the VA examination provided to the Veteran in August 2011.  At that time, the examiner, after reviewing the full record and performing an examination of the Veteran, opined that the Veteran's chronic pancreatitis diagnosis was based on "a mildly elevated lipase level of less than 2 times the upper limits of normal."  He went on to explain that there was no other evidence of pancreatitis at that time.  The examiner noted that the Veteran had a "significant alcohol use problem" at that time.  He noted that an evaluation of the pancreas in 2000 via ERCP was "unremarkable except for the possibility of a pancreatic duct divisum [sic]," a "CT scan of the pancreas in 2004 was normal," and an MRI of the pancreas in 2005 was also normal.  The examiner noted that the Veteran underwent an upper gastrointestinal "panendoscopy at which time the duodenal mucosa appeared to be atrophic and abnormal" and small bowel biopsies of the duodenum suggested a diagnosis of celiac disease.  

The examiner opined that the Veteran does not have chronic pancreatitis.  In so doing, he stated that there is "insufficient clinical evidence to establish a diagnosis of chronic pancreatitis."  He went on to explain that a review of the "medical record does not establish or support a diagnosis of acute or chronic pancreatitis at any time" and that "[t]ransient mild elevations of the lipase were most likely due to the alcohol use and did not meet criteria for pancreatitis."

The Board notes that there are contradictory medical opinions regarding whether the Veteran has a current diagnosis of, or has ever been diagnosed with, pancreatitis.  However, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  To be probative a medical opinion or examination must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stelf v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the medical opinion proffered by the August 2011 VA examiner relied on a complete and thorough review of the Veteran's record, including the imaging studies and small bowel biopsies (i.e., 2004 CT scan, 2005 MRI, 2005 upper GI panendoscopy, and 2005 small bowel biopsies of duodenum), as contained in the claims file, and the report was the product of a very thorough review of all of the pertinent evidence regarding whether the Veteran has a presently existing diagnosis of pancreatitis.  The VA examiner specifically reviewed the contrary evidence of record, namely the private medical records (dated between 1993 to 2007) indicating diagnoses of pancreatitis, and discussed these private medical records within the context of the 1994 clinical presentation, the normal findings from the CT scan and MRI of the Veteran's pancreas in 2004 and 2005, and the abnormal findings from the upper GI panendoscopy and small bowel biopsies of duodenum in 2005.  The conclusion reached by the VA examiner was that the Veteran did not meet the criteria for a diagnosis of pancreatitis, explaining that the results contained in the diagnostic imaging and tissue studies pointed to a diagnosis other than pancreatitis.  He provided a thorough rationale for his opinion based on his medical expertise and a review of the record, and he indicated that he had thoroughly considered the previous diagnoses.  The August 2011 medical opinion contains the Stelf criteria, and hence the Board finds this medical opinion to be highly probative and of great persuasive value.

As explained above, the most persuasive and probative evidence of record does not reflect diagnoses of pancreatitis.  Even though the private physicians indicate diagnoses of pancreatic based upon evaluation of the Veteran, the VA examiner in August 2011 made a decision based upon a review of the entire record, which included the private medical records and the diagnostic imaging and tissue studies of the Veteran, and ultimately determined that the record evidence did not establish or support a diagnosis of pancreatitis at any time, clearly explaining that the transient and mild elevations of the lipase (in 1994) were most likely due to the Veteran's alcohol use and did not meet the criteria for pancreatitis.  Thus, given the 1994 clinical presentation which calls into question the adequacy of the Veteran's earlier diagnoses of pancreatitis based on later diagnostic imaging and tissue studies, and the highly probative value of the August 2011 VA examination report which is well reasoned throughout and contained a final determination that the Veteran did not meet the criteria for a diagnosis of pancreatitis, the evidence in this case is not so evenly balanced so as to allow the application of the benefit-of-the-doubt rule as required by law and regulation.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a diagnosis of pancreatitis in this case.

Entitlement to service-connected benefits is specifically limited to cases where there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the most probative fails to show a current diagnosis, service connection for pancreatitis is not warranted.

Turning to the Veteran's claim for service connection for hypothyroidism, the Veteran contends that hypothyroidism developed as a result of his service in Vietnam and his exposure to herbicides.  The Veteran's U.S. Navy DD 214 Form shows that he served on active duty from August 1964 to August 1968 and he spent three years and one month during this period in the Republic of Vietnam.  The Veteran's MOS was that of Radio Operator and he was awarded the Vietnam Service Medal with Bronze Star, the Navy Unit Commendation Ribbon and the Republic of Vietnam Campaign Medal.  The Veteran testified at the April 2011 Travel Board hearing that he was a gunner on a troop insert boat in Vietnam.  The Board observes that the Veteran is competent to attest to his asserted exposure to herbicides during his active duty service and giving due consideration to the places, types and circumstances of the Veteran's service as shown by his service record above, the Board accepts as credible the Veteran's contentions that he was exposed to herbicides during his active duty service in the Republic of Vietnam.

In this case, while exposure to herbicides is conceded, hypothyroidism is not one of the disorders for which service connection is presumed in the case of exposed Veterans.  Therefore, in order for service connection to be established, it must be shown that it is at least as likely as not that the hypothyroidism was incurred during or caused by the Veteran's service.

The Board notes that there is no medical evidence contained within the file that supports the Veteran's contentions that his hypothyroidism is related to his military service, to include his presumed exposure to herbicides.  Indeed, the Veteran's service treatment records are absent any complaints, diagnoses, or treatment for any thyroid problems or conditions.

Additionally, the Veteran was provided a VA examination in August 2011 regarding the etiology of his hypothyroidism.  The examiner opined that the Veteran's "primary hypothyroidism is not caused by or a result of exposure to Agent Orange."  He explained that "Agent Orange exposure has not been shown to cause primary hypothyroidism..." and a "[r]eview of the medical literature did not reveal a credible link between herbicide exposure and hypothyroidism."  The examiner went on to state that the Veteran's hypothyroidism developed 20 years after exposure, "which would be atypical for a toxic etiology" and explained that there is a link between hypothyroidism and celiac disease, both of which the Veteran has been diagnosed with and became clinically manifest at the same time.  

The Board finds the VA examiner's opinion to be highly probative to the questions at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's hypothyroidism is less likely as not related to he Veteran's period of service, to include is exposure to herbicides.  Indeed, he provided another likely etiology of the Veteran's hypothyroidism, namely that it was related to the Veteran's diagnosed celiac disease.  Additionally, the VA opinion expressly demonstrates the examiner's review of the evidence submitted by the Veteran in support of his claim.  It is clear that the examiner took into consideration all relevant factors in giving his opinion.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between his hypothyroidism and his period of service, to include his exposure to herbicides.   

The Veteran contends that his claimed pancreatitis and his hypothyroidism are related to service.  While the Board has considered the Veteran's own statements in support of his claims, he has not demonstrated any specialized knowledge or expertise to indicate that he is capable of rendering a competent medical opinion.  Although lay persons are competent to describe symptoms and provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 425 (2011), the specific issue in this case, the question of whether he has pancreatitis and whether his hypothyroidism resulted from his service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the Veteran's statements regarding a diagnosis of pancreatitis and regarding the etiology of his hypothyroidism are of no probative value because he is not shown to possess any training or expertise to render a competent opinion as to whether he has pancreatitis or has hypothyroidism as a result of his active military service, as these are medical determinations that are too complex to be made based on lay observation alone.  Id.

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the claims.  Accordingly, service connection is not warranted for pancreatitis or hypothyroidism on any basis.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for pancreatitis, to include as due to exposure to herbicides, is denied.

Service connection for hypothyroidism, to include as due to exposure to herbicides, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


